Exhibit 10.68

 

1996/CC(2)

 

RESTRICTED STOCK AWARD AGREEMENT

 

Name of Grantee (the “Grantee): Robert M. Scott

 

Date of Restricted Stock Award (the “Award Date”): March 25, 2005

 

Number of Shares Covered by Restricted Stock Award (the “Award Shares”): 35,000

 

This Restricted Stock Award Agreement (this “Agreement”) is entered into as of
the Date of Restricted Stock Award set forth above (the “Award Date”) by and
between CSG SYSTEMS INTERNATIONAL, INC., a Delaware corporation (the “Company”),
and the Grantee named above (the “Grantee”).

 

* * *

 

WHEREAS, the Company has adopted a 1996 Stock Incentive Plan (the “Plan”); and

 

WHEREAS, pursuant to the Plan, as of the Award Date the Company granted to
Grantee a Restricted Stock Award (the “Award”) covering the number of shares of
the Common Stock of the Company (the “Common Stock”) set forth above (the “Award
Shares”) and is executing this Agreement with Grantee for the purpose of setting
forth the terms and conditions of the Award;

 

NOW, THEREFORE, in consideration of the premises and the covenants and
conditions contained herein, the Company and Grantee agree as follows:

 

  1. Award of Restricted Shares.

 

(a) The Company hereby confirms the grant of the Award to Grantee as of the
Award Date. The Award is subject to all of the terms and conditions of this
Agreement.

 

(b) Promptly after the execution of this Agreement, the Company will cause the
transfer agent for the Common Stock (the “Transfer Agent”) to (i) either
establish a separate account in its records in the name of Grantee (the
“Restricted Stock Account”) and credit the Award Shares to the Restricted Stock
Account as of the Award Date or credit the Award Shares to a previously existing
Restricted Stock Account of Grantee as of the Award Date and (ii) confirm such
actions to Grantee in writing.

 

  2. Vesting of Award Shares.

 

(a) One-third (1/3) of the Award Shares (rounded to the nearest whole number)
automatically will vest in Grantee on each of the first three (3) anniversaries
of the Award Date (each such anniversary being referred to in this Agreement as
a “Vesting Date”);



--------------------------------------------------------------------------------

provided, however, that no Award Shares shall vest in Grantee on a particular
Vesting Date unless Grantee has been continuously employed by the Company from
the Award Date until such Vesting Date.

 

(b) For purposes of this Agreement, a “Termination of Employment” of Grantee
means the effective time when the employer-employee relationship between Grantee
and the Company terminates for any reason whatsoever.

 

(c) In determining the existence of continuous employment of Grantee by the
Company or the existence of an employer-employee relationship between Grantee
and the Company for purposes of this Agreement, the term “Company” shall include
a Subsidiary (as defined in the Plan); and neither a transfer of Grantee from
the employ of the Company to the employ of a Subsidiary nor the transfer of
Grantee from the employ of a Subsidiary to the employ of the Company or another
Subsidiary shall be deemed to be a Termination of Employment of Grantee.

 

(d) After the Grantee has become vested in any of the Award Shares and, if
applicable, after the cancellation of certain of the Award Shares as provided
for in Section 12(b) has occurred, the Company will instruct the Transfer Agent
to remove all restrictions on the transfer, assignment, pledge, encumbrance, or
other disposition of the then remaining vested Award Shares in the Restricted
Stock Account. Grantee thereafter shall be free to deal with and dispose of such
remaining vested Award Shares in Grantee’s sole discretion and may request the
Transfer Agent to issue a certificate for such remaining vested Award Shares in
Grantee’s name free of any restrictions.

 

  3. Cancellation of Unvested Award Shares.

 

Subject to the provisions of Section 15, if applicable, upon a Termination of
Employment of Grantee, all of the rights and interests of Grantee in any of the
Award Shares which have not vested in Grantee pursuant to Section 2 prior to
such Termination of Employment of Grantee automatically shall completely and
forever terminate; and, at the direction of the Company, the Transfer Agent
shall remove from the Restricted Stock Account and cancel all of such unvested
Award Shares.

 

  4. Employment.

 

Nothing contained in this Agreement (i) obligates the Company or a Subsidiary to
continue to employ Grantee in any capacity whatsoever or (ii) prohibits or
restricts the Company or a Subsidiary from terminating the employment of Grantee
at any time or for any reason whatsoever. In the event of a Termination of
Employment of Grantee, Grantee shall have only the rights set forth in this
Agreement with respect to the Award Shares.

 

  5. Change in Capitalization.

 

If at any time that any of the Award Shares have not vested in Grantee there is
any non-cash dividend of securities or other property or rights to acquire
securities or other property, any liquidating dividend of cash and/or property,
or any stock dividend or stock split or

 

2



--------------------------------------------------------------------------------

other change in the character or amount of any of the outstanding securities of
the Company, then in such event any and all new, substituted, or additional
securities or other property to which Grantee may become entitled by reason of
Grantee’s ownership of such unvested Award Shares immediately and automatically
shall become subject to this Agreement, shall be delivered to the Transfer Agent
or to an independent Escrow Agent selected by the Company to be held by the
Transfer Agent or such Escrow Agent pursuant to the terms of this Agreement
(including but not limited to the provisions of Sections 3 and 8), and shall
have the same status with respect to vesting and transfer as the unvested Award
Shares upon which such dividend was paid or with respect to which such new,
substituted, or additional securities or other property was distributed. Any
cash or cash equivalents received pursuant to the first sentence of this Section
5 shall be invested in conservative short-term interest-bearing securities, and
interest earned thereon also shall have the same status with respect to vesting
and transfer as the unvested Award Shares with respect to which such cash or
cash equivalents were received. Cash dividends (other than liquidating
dividends) paid on such unvested Award Shares shall be paid to Grantee and shall
not be subject to vesting or to the first sentence of this Section 5.

 

  6. Representations of Grantee.

 

Grantee hereby represents and warrants to the Company as follows:

 

(a) Grantee had full legal power, authority, and capacity to execute and deliver
this Agreement and to perform Grantee’s obligations under this Agreement; and
this Agreement is a valid and binding obligation of Grantee, enforceable in
accordance with its terms, except that the enforcement of this Agreement may be
subject to bankruptcy, insolvency, reorganization, moratorium, or other similar
laws now or hereafter in effect relating to creditors’ rights generally and to
general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

 

(b) Grantee is aware of the public availability on the Internet at www.sec.gov
of the Company’s periodic and other filings made with the United States
Securities and Exchange Commission.

 

  7. Representations and Warranties of the Company.

 

The Company hereby represents and warrants to Grantee as follows:

 

(a) The Company is a corporation duly organized, validly existing, and in good
standing under the laws of Delaware and has all requisite corporate power and
authority to enter into this Agreement, to issue the Award Shares to Grantee,
and to perform its obligations under this Agreement.

 

(b) The execution and delivery of this Agreement by the Company have been duly
and validly authorized; and all necessary corporate action has been taken to
make this Agreement a valid and binding obligation of the Company, enforceable
in accordance with its terms, except that the enforcement of this Agreement may
be subject to bankruptcy, insolvency, reorganization, moratorium, or other
similar laws now or hereafter in effect relating to creditors’ rights generally
and to general principles of equity (regardless of whether such enforcement is
considered in a proceeding in equity or at law).

 

3



--------------------------------------------------------------------------------

(c) When issued to Grantee as provided for in this Agreement, the Award Shares
will be duly and validly issued, fully paid, and non-assessable.

 

  8. Restriction on Sale or Transfer of Award Shares.

 

None of the Award Shares that have not vested in Grantee pursuant to Section 2
(and no beneficial interest in any of such Award Shares) may be sold,
transferred, assigned, pledged, encumbered, or otherwise disposed of in any way
(including a transfer by operation of law); and any attempt to make any such
sale, transfer, assignment, pledge, encumbrance, or other disposition shall be
null and void and of no effect.

 

  9. Enforcement.

 

The Company and Grantee acknowledge that the Company’s remedy at law for any
breach or violation or attempted breach or violation of the provisions of
Section 8 will be inadequate and that, in the event of any such breach or
violation or attempted breach or violation, the Company shall be entitled to
injunctive relief in addition to any other remedy, at law or in equity, to which
the Company may be entitled.

 

  10. Violation of Transfer Provisions.

 

Neither the Company nor the Transfer Agent shall be required to transfer on the
stock records of the Company maintained by either of them any Award Shares which
have been sold, transferred, assigned, pledged, encumbered, or otherwise
disposed of in violation of any of the provisions of this Agreement or to treat
as the owner of such Award Shares or accord the right to vote or receive
dividends to any purported transferee or pledgee to whom such Award Shares shall
have been so sold, transferred, assigned, pledged, encumbered, or otherwise
disposed of in violation of any of the provisions of this Agreement.

 

  11. Section 83(b) Election.

 

Grantee shall have the right to make an election pursuant to Treasury Regulation
§ 1.83-2 with respect to the Award Shares and, if Grantee makes such election,
promptly will furnish to the Company a copy of the form of election Grantee has
filed with the Internal Revenue Service for such purpose and evidence that such
an election has been made in a timely manner.

 

  12. Withholding.

 

(a) Upon Grantee’s making of the election referred to in Section 11 with respect
to any of the Award Shares, Grantee shall pay to or provide for the payment to
or withholding by the Company of all amounts which the Company is required to
withhold from Grantee’s compensation for federal, state, or local tax purposes
by reason of or in connection with such election. Notwithstanding any provision
of this Agreement to the contrary, neither the Company

 

4



--------------------------------------------------------------------------------

nor the Transfer Agent shall be obligated to release from the Restricted Stock
Account any of the Award Shares with respect to which Grantee has made such
election and which have vested in Grantee until Grantee’s obligations under this
Section 12 have been satisfied.

 

(b) Upon the vesting in Grantee of any of the Award Shares as to which the
election referred to in Section 11 was not made by Grantee, the Company shall
compute as of the applicable vesting date the amounts which the Company is
required to withhold from Grantee’s compensation for federal, state, or local
tax purposes by reason of or in connection with such vesting, based upon the
Fair Market Value (as defined in the Plan) of such Award Shares. After making
such computation, the Company shall direct the Transfer Agent to remove from the
Restricted Stock Account and cancel that number of the Award Shares whose Fair
Market Value (as defined in the Plan) as of the applicable vesting date is equal
to the aggregate of such amounts required to be withheld by the Company;
provided, that for such purpose the number of Award Shares to be removed from
the Restricted Stock Account and cancelled shall be rounded up to the nearest
whole Award Share. After the actions prescribed by the preceding provisions of
this Section 12(b) have been taken, the Company when required by law to do so
shall pay to the applicable tax authorities in cash the amounts required to have
been withheld from Grantee’s compensation by reason of or in connection with the
vesting referred to in the first sentence of this Section 12(b), with any excess
amount resulting from such rounding being treated as federal income tax
withholding; and Grantee shall have (i) no further obligation with respect to
such amounts required to be withheld and (ii) no further rights or interests in
the Award Shares withdrawn from the Restricted Stock Account and cancelled
pursuant to this Section 12(b), unless the Company has miscomputed such amounts
or the number of such Award Shares.

 

  13. Voting and Other Stockholder Rights.

 

Grantee shall have the right to vote with respect to all of the Award Shares
which are outstanding and credited to the Restricted Stock Account as of a
record date for determining stockholders of the Company entitled to vote,
whether or not such Award Shares are vested in Grantee as of such record date.
Except as expressly limited or restricted by this Agreement and except as
otherwise provided in this Agreement, Grantee shall have all of the rights of a
stockholder of the Company with respect to all of the Award Shares which are
outstanding and credited to the Restricted Stock Account at a particular time,
whether or not such Award Shares are vested in Grantee at such time.

 

  14. Application of Plan.

 

The relevant provisions of the Plan relating to Restricted Stock Awards and the
authority of the Committee under the Plan shall be applicable to this Agreement
to the extent that this Agreement does not otherwise expressly address the
subject matter of such provisions.

 

  15. Change of Control.

 

(a) Notwithstanding the provisions of Section 2(a), all Award Shares which have
not previously vested in Grantee pursuant to Section 2(a) automatically shall
vest in Grantee upon an involuntary (on the part of Grantee) Termination of
Employment of Grantee without Cause after the occurrence of a Change of Control.

 

5



--------------------------------------------------------------------------------

(b) For purposes of this Agreement, a “Change of Control” shall be deemed to
have occurred upon the happening of any of the following events:

 

  (1) The Company is merged or consolidated into another corporation or entity,
and immediately after such merger or consolidation becomes effective the holders
of a majority of the outstanding shares of voting capital stock of the Company
immediately prior to the effectiveness of such merger or consolidation do not
own (directly or indirectly) a majority of the outstanding shares of voting
capital stock or other equity interests having voting rights of the surviving or
resulting corporation or other entity in such merger or consolidation;

 

  (2) any person, entity, or group of persons within the meaning of Sections
13(d) or 14(d) of the Securities Exchange Act of 1934 (the “1934 Act”) and the
rules promulgated thereunder becomes the beneficial owner (within the meaning of
Rule 13d-3 under the 1934 Act) of thirty percent (30%) or more of the
outstanding voting capital stock of the Company;

 

  (3) the Common Stock of the Company ceases to be publicly traded because of an
issuer tender offer or other “going private” transaction (other than a
transaction sponsored by the then current management of the Company);

 

  (4) the Company dissolves or sells or otherwise disposes of all or
substantially all of its property and assets (other than to an entity or group
of entities which is then under common majority ownership (directly or
indirectly) with the Company);

 

  (5) in one or more substantially concurrent transactions or in a series of
related transactions, the Company directly or indirectly disposes of a portion
or portions of its business operations (collectively, the “Sold Business”) other
than by ceasing to conduct the Sold Business without its being acquired by a
third party (regardless of the entity or entities through which the Company
conducted the Sold Business and regardless of whether such disposition is
accomplished through a sale of assets, the transfer

 

6



--------------------------------------------------------------------------------

       of ownership of an entity or entities, a merger, or in some other manner)
and either (i) the fair market value of the consideration received or to be
received by the Company for the Sold Business is equal to at least fifty percent
(50%) of the market value of the outstanding Common Stock of the Company
determined by multiplying the average of the closing prices for the Common Stock
of the Company on the thirty (30) trading days immediately preceding the date of
the first public announcement of the proposed disposition of the Sold Business
by the average of the numbers of outstanding shares of Common Stock on such
thirty (30) trading days or (ii) the revenues of the Sold Business during the
most recent four (4) calendar quarters ended prior to the first public
announcement of the proposed disposition of the Sold Business represented fifty
percent (50%) or more of the total consolidated revenues of the Company during
such four (4) calendar quarters; or

 

  (6) during any period of two consecutive years or less, individuals who at the
beginning of such period constituted the Board of Directors of the Company
cease, for any reason, to constitute at least a majority of the Board of
Directors of the Company, unless the election or nomination for election of each
new director of the Company who took office during such period was approved by a
vote of at least seventy-five percent (75%) of the directors of the Company
still in office at the time of such election or nomination for election who were
directors of the Company at the beginning of such period.

 

(c) Definition of “Cause”. For purposes of this agreement, “Cause” shall mean
only (i) the Grantee’s confession or conviction of theft, fraud, embezzlement,
or other crime involving dishonesty, (ii) the Grantee’s certification of
materially inaccurate financial or other information pertaining to the Company
or a Subsidiary (as defined in the Plan) with actual knowledge of such
inaccuracies on the part of the Grantee, (iii) the Grantee’s refusal or willful
failure to cooperate with an investigation by a governmental agency pertaining
to the financial or other business affairs of the Company or a Subsidiary (as
defined in the Plan) unless such refusal or willful failure is based upon a
written direction of the Board or the written advice of counsel, (iv) the
Grantee’s excessive absenteeism (other than by reason of physical injury,
disease, or mental illness) without a reasonable justification and failure on
the part of the Grantee to cure such absenteeism within twenty (20) days after
the Grantee’s receipt of a written notice from the

 

7



--------------------------------------------------------------------------------

Board or the Chief Executive officer of the Company setting forth the
particulars of such absenteeism, (v) material failure by the Grantee to comply
with a lawful directive of the Board or the Chief Executive Officer of the
Company and failure to cure such non-compliance within twenty (20) days after
the Grantee’s receipt of a written notice from the Board or the Chief Executive
Officer of the Company setting forth in reasonable detail the particulars of
such non-compliance, (vi) a material breach by the Grantee of any of the
Grantee’s fiduciary duties to the Company or a Subsidiary (as defined in the
Plan) and, if such breach is curable, the Grantee’s failure to cure such breach
within twenty (20) days after the Grantee’s receipt of a written notice from the
Board or the Chief Executive Officer of the Company setting forth in reasonable
detail the particulars of such breach, or (vii) willful misconduct or fraud on
the part of the Grantee in the performance of his duties as an employee of the
Company or a Subsidiary (as defined in the Plan).

 

(d) If the vesting of any Award Shares is accelerated pursuant to Section 15(a)
and such accelerated vesting causes Grantee to become liable for any excise tax
on “excess parachute payments” (within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended, and any regulations thereunder) and
any interest or penalties thereon (such excise tax, interest, and penalties,
collectively, the “Tax Penalties”), then the Company promptly shall make a cash
payment (the “Cash Payment”) to Grantee in an amount equal to the Tax Penalties.
The Company also promptly shall make an additional cash payment to Grantee in an
amount rounded to the nearest $100.00 which is equal to any additional income,
excise, and other taxes (using the individual tax rates applicable to Grantee
for the year for which such Tax Penalties are owed) for which Grantee will be
liable as a result of the Grantee’s receipt of the Cash Payment (the additional
cash payment provided for in this sentence being referred to as a “Gross-Up
Payment”). In addition, Grantee shall be entitled to promptly receive from the
Company a further Gross-Up Payment in respect of each prior Gross-Up Payment
until the amount of the last Gross-Up Payment is less than $100.00.

 

  16. General Provisions.

 

(a) No Assignments. Grantee may not sell, transfer, assign, pledge, encumber, or
otherwise dispose of any of Grantee’s rights or obligations under this Agreement
without the prior written consent of the Company; and any such attempted sale,
transfer, assignment, pledge, encumbrance, or other disposition shall be void.

 

(b) Notices. All notices, requests, consents, and other communications required
or permitted under this Agreement shall be in writing and shall be deemed to
have been duly given and made upon personal delivery to the person for whom such
item is intended (including by a reputable overnight delivery service which
shall be deemed to have effected personal delivery) or upon deposit, postage
prepaid, registered or certified mail, return receipt requested, in the United
States mail as follows:

 

(i) if to Grantee, addressed to Grantee at Grantee’s address shown on the
stockholder records maintained by the Transfer Agent or at such other address as
Grantee may specify by written notice to the Transfer Agent, or

 

8



--------------------------------------------------------------------------------

(ii) if to the Company, addressed to the Chief Financial Officer of the Company
at the principal office of the Company or at such other address as the Company
may specify by written notice to Grantee.

 

Each such notice, request, consent, and other communication shall be deemed to
have been given upon receipt thereof as set forth above or, if sooner, three (3)
business days after deposit as described above. An address for purposes of this
Section 16(b) may be changed by giving written notice of such change in the
manner provided in this Section 16(b) for giving notice. Unless and until such
written notice is received, the addresses referred to in this Section 16(b)
shall be deemed to continue in effect for all purposes of this Agreement.

 

(c) Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws, and not the laws of conflicts of laws, of the
State of Delaware.

 

(d) Severability. The Company and Grantee agree that the provisions of this
Agreement are reasonable and shall be binding and enforceable in accordance with
their terms and, in any event, that the provisions of this Agreement shall be
enforced to the fullest extent permitted by law. If any provision of this
Agreement for any reason shall be adjudged to be unenforceable or invalid, then
such unenforceable or invalid provision shall not affect the enforceability or
validity of the remaining provisions of this Agreement, and the Company and
Grantee agree to replace such unenforceable or invalid provision with an
enforceable and valid arrangement which in its economic effect shall be as close
as possible to the unenforceable or invalid provision.

 

(e) Parties in Interest. All of the terms and provisions of this Agreement shall
be binding upon, inure to the benefit of, and be enforceable by the respective
heirs, personal representatives, successors, and assigns of the Company and the
Grantee; provided, that the provisions of this Section 16(e) shall not authorize
any sale, transfer, assignment, pledge, encumbrance, or other disposition of the
Award Shares which is otherwise prohibited by this Agreement.

 

(f) Modification, Amendment, and Waiver. No modification, amendment, or waiver
of any provision of this Agreement shall be effective against the Company or
Grantee unless such modification, amendment, or waiver is in writing and states
that it is intended to modify, amend, or waive a specific provision of this
Agreement and, in the case of the Company, such modification, amendment, or
waiver has been authorized by the Committee. The failure of the Company or
Grantee at any time to enforce any of the provisions of this Agreement shall not
be construed as a waiver of such provisions and shall not affect the right of
the Company or Grantee thereafter to enforce each and every provision of this
Agreement in accordance with its terms.

 

(g) Integration. This Agreement constitutes the entire agreement of the Company
and Grantee with respect to the subject matter of this Agreement and supersedes
all prior negotiations, understandings, and agreements, written or oral, with
respect to such subject matter.

 

9



--------------------------------------------------------------------------------

(h) Headings. The headings of the sections and paragraphs of this Agreement have
been inserted for convenience of reference only and do not constitute a part of
this Agreement.

 

(i) Counterparts. This Agreement may be executed in counterparts with the same
effect as if both the Company and Grantee had signed the same document. All such
counterparts shall be deemed to be an original, shall be construed together, and
shall constitute one and the same instrument.

 

(j) Further Assurances. The Company and Grantee agree to use their best efforts
and act in good faith in carrying out their obligations under this Agreement.
The Company and Grantee also agree to execute and deliver such additional
documents and to take such further actions as reasonably may be necessary or
desirable to carry out the purposes and intent of this Agreement.

 

IN WITNESS WHEREOF, the Company and Grantee have executed this Restricted Stock
Award Agreement as of the Award Date.

 

COMPANY:       GRANTEE:

CSG SYSTEMS INTERNATIONAL, INC.,

a Delaware corporation

     

/s/ Robert M. Scott

--------------------------------------------------------------------------------

Robert M. Scott

By:  

/s/ Edward C. Nafus

--------------------------------------------------------------------------------

           

Edward C. Nafus,

President

       

 

10